     Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 1 of 8 PageID #: 2812



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


CITYNET, LLC, on behalf of
the United States of America,

        Plaintiff/Relator,

v.                                                         Civil Action No. 2:14-cv-15947
                                                      (Honorable John T. Copenhaver, Jr.)

FRONTIER WEST VIRGINIA INC.,
a West Virginia corporation, KENNETH
ARNDT, individually, DANA WALDO,
individually, MARK McKENZIE,
individually, JIMMY GIANATO, individually,
and GALE GIVEN, individually,

        Defendants.



               REPLY TO FRONTIER DEFENDANTS’ MEMORANDUM IN
                     OPPOSITION TO MOTION TO INTERVENE


        The State of West Virginia (the “State”), by and through its Attorney General, Patrick

Morrisey, respectfully submits this Reply to Frontier Defendants’ Memorandum in Opposition to

Motion to Intervene (the “Reply”). As explained herein, the objections presented by the Frontier

Defendants’ Memorandum in Opposition to Motion to Intervene (the “Frontier’s Response”; Doc.

186) are inconsequential to the State’s Motion to Intervene (the “Motion”; Doc. 184).

Consequently, for the reasons set forth in the Motion, the Memorandum in Support of Motion to

Intervene (the “Memorandum”; Doc. 185), and the discussion below, the Motion should be

accepted, considered, and ultimately granted.
      Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 2 of 8 PageID #: 2813



                                                  ARGUMENT

           The background of this matter and of relevance to the Motion has been well-briefed by the

Motion and responses; this Reply dispenses with any further recitation in the interests of brevity.

The Response presents several objections, which are addressed here in the order they appear in

Frontier’s Response.

           As to the Frontier Response’s stated uncertainty regarding the State’s interest, the Motion

includes the term “recoupment” on a single occasion. This appears in the discussion of how the

State’s interest would be impaired if not permitted to intervene. See Motion, p. 6 (Doc. 184)

(stating, “This would, at the very least, delay significantly the time frame for any recoupment for

the State.”) (emphasis added).1 By comparison, the Motion discusses subrogation in detail and

with citations to and quotations from relevant jurisprudence on subrogation within the section titled

“The State Has an Interest Relating to Transaction That Is the Subject of this Action.” See Motion,

p. 5 (Doc. 184). The State believed that this was a clear demonstration of the nature of its interest

in this litigation being one of equitable subrogation relative to any party found to be liable under

the False Claims Act, 31 U.S.C. §§ 3799-3733 (“FCA”). The Frontier Response makes an

additional assertion that the parties cannot understand the nature of the Motion since it does not

address the share of any award attributable to Plaintiff/Relator, Citynet, LLC (“Citynet”).

However, that is not a prerequisite for intervention and would be more appropriately addressed at

the time of any such future award.

           The Motion provides discussion and description of the nature of and basis for the State’s

interest in this matter such that, though a supplemental pleading has not been filed, the current

parties have not suffered any prejudice. The Fourth Circuit addressed the limited circumstances



1
    The State acknowledges that the Motion also includes the word “recoup” on one separate occasion.


                                                          2
   Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 3 of 8 PageID #: 2814



when this is excusable in Spring Construction Co., Inc. v. Harris, 614 F.2d 374, 376–77 (4th Cir.

1980). Prejudice to the parties appeared to be the Fourth Circuit’s overriding concern, stating,

“Although some cases have held that intervention should be denied when the moving party fails

to comply strictly with the requirements of Rule 24(c), the proper approach is to disregard non-

prejudicial technical defects.” Spring Const. Co., 614 F.2d at 376–77. The Motion described the

factual and legal basis for its interest here, which is very confined. This did not result in any

prejudice to the current parties. The present disposition of this matter being on stay coupled with

the action’s age and parties’ familiarities with the facts relevant to the State’s interest make

prejudice highly unlikely. However, the State would undertake any additional pleading deemed

necessary by the court to avoid any possible concern vis-à-vis prejudice relative to the State’s

requested intervention.

       Regarding the assertion that the State’s interest “would be directly adverse to any

defendants found liable,” see Frontier Resp., p. 4 (Doc. 186), that is generally correct, though the

State’s claim would be narrower than this assertion suggests. To restate the explanation provided

in the Memorandum, in the event that FCA liability is proven and monies are awarded relative to

the same measures upon which the State has already made payment to the federal government,

“the State should be equitably subrogated to such recovery up to the amount it has already paid to

the federal government.” See Memorandum, p. 5 (Doc. 185). As the Frontier Response suggests,

it is highly likely that, under such circumstances, a culpable party would seek “an offset of damages

for any amounts paid by the State to the federal government,” see Frontier Resp., p. 4 (Doc. 186),

which is not uncommon when there has been additional recovery by the federal government

through other means. (The United States of America’s Response (Doc. 187) makes a similar

observation.) The granting of an offset to a/the culpable party – permitting such culpable party to




                                                 3
   Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 4 of 8 PageID #: 2815



avoid the financial consequences of its fraud – based on the State’s prior payment(s) on the same

measure would present the type of scenario whereby equitable subrogation would be most

appropriate.

       Regarding the assertion that “it is not a foregone conclusion that the State will recover the

funds it has paid to the federal government in the event one or more parties are found liable under

the False Claims Act,” see Frontier Resp., p. 4 (Doc. 186), this seems a truism, particularly at

present. Indeed, the State’s intent in seeking intervention is to see that the funds it has paid ARE

recovered in the event that FCA liability is proven here as no other current party represents this

concern. This bears directly on the considerations to be weighed when determining the propriety

of intervention. As for the suggestions that the Plaintiff/Relator has asserted bad faith conduct by

the State, it is the State’s understanding that Citynet’s allegations are against individuals that also

work for the State. As previously provided in the Memorandum, the State takes no position as to

Citynet’s claims under the FCA. That being said, the State’s officers and employees, in their

official capacities, are not authorized to engage in or support fraudulent schemes. Also, the

continued presence of those individuals within this case is the subject of the pending appeal, which

may make any discussion related to these individuals and their alleged conduct moot. Regardless,

the Frontier Response further suggests that “a court might well refuse to exercise its equitable

powers to grant the relief the State is seeking,” see Frontier Resp., p. 4 (Doc. 186), providing its

own characterization of uncited allegations. To the extent that the Frontier Response is referencing

the State’s Motion when stating “the relief the State is seeking,” unproven allegations

characterized as asserting bad faith conduct are not dispositive (or arguably even relevant) to the

requisite criteria to intervene. To the extent that the Frontier Response is referencing the ultimate

equitable relief sought by the State, i.e. equitable subrogation, that argument is premature.




                                                  4
Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 5 of 8 PageID #: 2816




                           Respectfully submitted,


                           STATE OF WEST VIRGINIA
                           ex rel. PATRICK MORRISEY,
                           ATTORNEY GENERAL


                           /s/ Curtis R. A. Capehart
                           Douglas P. Buffington II (WVSB #8157)
                             Senior Deputy Attorney General
                           Curtis R. A. Capehart (WVSB #9876)
                             Deputy Attorney General
                           West Virginia Attorney General Office
                           State Capitol, Bldg 1, Rm E-26
                           1900 Kanawha Blvd. East
                           Charleston, WV 25305-0220
                           Telephone: (304) 558-2021
                           Facsimile: (304) 558-0140
                           Doug.P.Buffington@wvago.gov
                           Curtis.R.A.Capehart@wvago.gov

                           Counsel for State of West Virginia

                           DATE: November 27, 2019




                                     5
     Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 6 of 8 PageID #: 2817



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA


CITYNET, LLC, on behalf of
the United States of America,

        Plaintiff/Relator,

v.                                                            Civil Action No. 2:14-cv-15947
                                                         (Honorable John T. Copenhaver, Jr.)

FRONTIER WEST VIRGINIA INC.,
a West Virginia corporation, KENNETH
ARNDT, individually, DANA WALDO,
individually, MARK McKENZIE,
individually, JIMMY GIANATO, individually,
and GALE GIVEN, individually,

        Defendants.



                                 CERTIFICATE OF SERVICE


        I, Curtis R. A. Capehart, hereby certify that on this 27th day of November, 2019, I filed the

foregoing “Reply to Frontier Defendants’ Memorandum in Opposition to Motion to Intervene”

using the Court’s CM/ECF system and/or United States Postal Service to be served upon the

following:

 Benjamin L. Bailey                                Nicholas S. Preservati
 Bailey & Glasser                                  Spilman Thomas & Battle
 209 Capitol Street                                P.O. Box 273
 Charleston, WV 25301-1386                         Charleston, WV 25321-0273
 bbailey@baileyglasser.com                         npreservati@spilmanlaw.com

 Rebecca L. Donnellan-Pomeroy
 Bailey & Glasser
 PO Box 326
 Bridgeport, WV 26330
 bpomeroy@baileyglasser.com
 Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 7 of 8 PageID #: 2818



                             Counsel for Plaintiff, Citynet, LLC

Augustine M. Ripa                              Jennifer M. Mankins
United States Department of Justice            United States Attorney’s Office
Civil Division                                 PO Box 1713
Patrick Henry Bldg., Rm. 9209                  Charleston, WV 26326-1713
601 D Street NW                                jennifer.mankins@usdoj.gov
Washington, DC 20033
augustine.m.ripa@usdoj.gov

John Fulton Gianola
United States Attorney’s Office
PO Box 1713
Charleston, WV 2532601713
john.gianola@gbbjlaw.com

                       Counsel for Plaintiff, United States of America

John David Fenwick                             C. Simon Davidson (pro hac vice)
Benjamin B. Ware                               McGuire Woods LLP
Lucas R. White                                 310 Fourth Street, N.E., Suite 300
Goodwin & Goodwin, LLP                         Charlottesville, VA 22902
PO Box 2107                                    cdavidson@mcguirewoods.com
Charleston, WV 25328-2107
jdf@goodwingoodwin.com
bbw@goodwingoodwin.com
lrw@goodwingoodwin.com

Charles W. McIntrye, Jr. (pro hac vice)        Jeremy S. Byrum (pro hac vice)
McGuire Woods LLP                              McGuire Woods LLP
2001 K Street NW, Suite 400                    Gateway Plaza
Washington, DC 20006                           800 East Canal Street
cmcintyre@mcguirewoods.com                     Richmond, VA 23219
                                               jbyrum@mcguirewoods.com

   Counsel for Defendants, Frontier West Virginia, Inc., a West Virginia corporation, and
              Kenneth Arndt, Dana Waldo, and Mark McKenzie, individually
 Case 2:14-cv-15947 Document 189 Filed 11/27/19 Page 8 of 8 PageID #: 2819



Christopher S. Ross
Gary E. Pullin
Geoffrey A. Cullop
Stephen M. Fowler
Pullin, Fowler, Flanagan, Brown & Poe
901 Quarrier Street
Charleston, WV 25301
cross@pffwv.com
gpullin@pffwv.com
gcullop@pffwv.com
sfowler@pffwv.com

                 Counsel for Defendants, Jimmy Gianato and Gale Given



                                 PATRICK MORRISEY
                                 ATTORNEY GENERAL



                                 /s/ Curtis R. A. Capehart
                                 Curtis R. A. Capehart
                                   Deputy Attorney General
